Ill F COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/25/2015                                                                12-14-00073-CR
PIERCE, JOSEPH MICHAEL           Tr. Ct. No. 114-0648-13                       PD-0651-15
On this day, the Appellant's Pro Se motion for rehearing has been denied.

                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *